Citation Nr: 1647334	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for left side chest muscle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to December 1980, October 1985 to January 1986, and April 1986 to September 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2011 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2016 Board videoconference hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed an April 2010 claim seeking service connection for "Left Side - Chest Muscle (Serratus Anterior)."  The Veteran was afforded a July 2013 VA examination in connection with his claim.  The Veteran reported he injured his left side chest muscle in service while moving equipment.  The examiner noted the Veteran had been diagnosed with thoracic spondylosis by a private physician.  On physical examination, the examiner noted that the Veteran did not have pain to palpation in the serratus anterior muscle group.  The examiner contributed the Veteran's reports of pain to his diagnosed thoracic spondylosis of the left rib cage region.  Thus, as the Veteran's left side pain in the serratus anterior muscle area had not been diagnosed the examiner found it was less likely than not that his pain was etiologically related to his active service.  

The Board finds the opinion provided by the July 2013 VA examiner to be inadequate.  The examiner noted that the Veteran did not have a diagnosis of left side pain; however, the Veteran submitted an April 2012 private treatment record which noted a diagnosis of "nerv root/plexus DIS NEC" and a June 2016 private treatment record which noted a diagnosis of intercostal neuralgia.  The VA examiner did not discuss either of these diagnoses when coming to her conclusion that the Veteran did not have a diagnosis of left side chest pain.  

Moreover, the examiner also noted the Veteran did have a left side chest diagnosis of thoracic spondylosis, but that it did not involve the muscle group described by the Veteran in his April 2010 claim.  However, while the Veteran's claim was for left side chest pain, serratus anterior muscle area, his claim can be reasonably construed to include all disabilities manifested by symptoms of left side chest pain.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

As such an addendum opinion is needed to determine if the Veteran's left side chest diagnoses of nerve root/plexus DIS NEC, intercostal neuralgia, and thoracic spondylosis are etiologically related to his active service.  

Additionally, it appears that there may be outstanding private medical treatment records.  The July 2013 VA examiner noted that the Veteran's private physician noted a diagnosis of thoracic spondylosis but that he could not locate the associated MRI.  Thus on remand the MRI results must be obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for left side pain since service.  After securing the necessary release, take all appropriate action to obtain these records, including MRI results from Dr. B., referenced in the Veteran's July 2013 VA examination.  Inform the Veteran and provide him with the chance to submit additional records.

2.  After completion of the foregoing, the AOJ should contact the VA examiner who examined the Veteran in July 2013 in connection with his claim for service-connection for left side pain and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's nerve root/plexus DIS NEC is etiologically related to his active service?

The examiner should consider and discuss as necessary the Veteran's April 2012 private treatment record noting a diagnosis of nerve root plexus DIS NEC.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's intercostal neuralgia is etiologically related to his active service?

The examiner should consider and discuss as necessary the Veteran's June 2016 private treatment record noting a diagnosis of intercostal neuralgia.  

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's thoracic spondylosis is etiologically related to his active service?

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If the July 2013 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




